Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152562(77)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 152562
  v                                                                 COA: 316467
                                                                    Wayne CC: 08-009312-FC
  DAVID ROARK,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his supplemental brief to June 24, 2016, is GRANTED. The time for filing the
  supplemental brief of plaintiff-appellant is also extended to June 24, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 29, 2016
                                                                               Clerk